              Case 3:15-cr-00529-CRB Document 163 Filed 09/27/19 Page 1 of 4



   DAVID L. ANDERSON (CABN 149604)
 1 United States Attorney

 2 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 3
   WILLIAM FRENTZEN (LABN 24421)
 4 CHRISTIAAN HIGHSMITH (CABN 296282)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7027
          christiaan.highsmith@usdoj.gov
 8        william.frentzen@usdoj.gov
 9 Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
12                                         SAN FRANCISCO DIVISION
13
                                                        )   No. CR 15-529-CRB
14   UNITED STATES OF AMERICA,                          )
                                                        )   UNITED STATES’ PRETRIAL CONFERENCE
15           Plaintiff,                                 )   STATEMENT & TRIAL BRIEF
                                                        )
16      v.                                              )   Pretrial Conference: October 1, 2019
                                                        )   Trial Date:          October 15, 2019
17   WING WO MA,                                        )
                                                        )
18           Defendant.                                 )
19

20           The United States respectfully submits its Pretrial Conference Statement and Trial Brief in the
21 above-captioned matter.

22 BACKGROUND

23           This case has been set for trial six times. The Court is familiar with the history of this case.
24 Defendant Wing Wo Ma is charged in the Third Superseding Indictment with conspiracy to manufacture

25 and to distribute and to possess with intent to distribute 100 or more marijuana plants, in violation of 21

26 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846 (Count One); possession of a firearm in furtherance of, and use,
27 carrying, and discharging a firearm during and in relation to, and in furtherance of, the drug trafficking

28 conspiracy charged in Count One, in violation of 18 U.S.C. § 924(c)(1)(A) (Count Two); use of a
     UNITED STATES’ PRETRIAL CONFERENCE STATEMENT
     CR 15-529-CRB                           1
30
              Case 3:15-cr-00529-CRB Document 163 Filed 09/27/19 Page 2 of 4




 1 firearm causing murder, in violation of 18 U.S.C. § 924(j) (Count Three); and conspiracy to commit

 2 honest services wire fraud and bribery, in violation of 18 U.S.C §§ 371, 666, 1343, and 1346 (Count

 3 Four). ECF No. 144. The United States anticipates that this trial will last five weeks.

 4 JENCKS, BRADY, AND GIGLIO DISCLOSURES (Crim. L.R. 17.1-1(b)(1-3))

 5         The United States has complied, and will continue to comply, with its discovery obligations under

 6 Brady, Giglio, and the Jencks Act, 18 U.S.C. § 3500, and Federal R. Crim. P. 26.2. The government has

 7 already produced discovery including reports summarizing witness statements, transcripts and

 8 recordings of prior witness statements, and grand jury testimony of prior witness statements.

 9          The United States believes that it has supplied all materials that may be relevant as Brady

10 material, and recognizes its obligation to continue to provide any such materials within its possession,

11 custody, or control. The government also understands its continuing duty to comply with Rule 16, and

12 will do so.

13 STIPULATIONS (Crim. L.R. 17.1-1(b)(4))

14          The parties continue to discuss possible stipulations that would eliminate inefficient testimony

15 regarding undisputed facts. Should the parties reach stipulations, the estimated trial length could be

16 reduced.

17 NEED FOR INTERPRETERS (Crim. L.R. 17.1-1(b)(5))

18          The United States will arrange for interpreters for witnesses it calls in its case in chief, which

19 currently include Cantonese and Vietnamese language interpreters. The government will provide the

20 defense with information about the interpreters’ qualifications as those interpreters are identified and

21 before they are called to act as interpreters during trial.

22 DISMISSAL OF COUNTS / ELIMINATION OF ISSUES (Crim. L.R. 17.1-1(b)(6))

23          The United States does not currently intend to dismiss any of the four counts in the Third

24 Superseding Indictment.

25 ///

26 ///
27 ///

28
     UNITED STATES’ PRETRIAL CONFERENCE STATEMENT
     CR 15-529-CRB                           2
30
              Case 3:15-cr-00529-CRB Document 163 Filed 09/27/19 Page 3 of 4




 1 JOINDER / SEVERANCE (Crim. L.R. 17.1-1(b)(7))

 2          There are no joinder or severance issues.

 3 IDENTIFICATION OF INFORMERS / PRIOR CONVICTIONS (Crim. L.R. 17.1-1(b)(8))

 4          Issues related to defendant Ma’s three prior misdemeanor convictions are the subject of a

 5 motion in limine by the defense. The government does not currently intend to offer any evidence of

 6 the defendant’s prior convictions in its case in chief, though the defendant could open the door to

 7 such evidence through his own testimony depending on the substance of the testimony.

 8          The defense has not disclosed any witnesses it intends to call at trial. If the defense

 9 identifies such witnesses, the government may seek to admit prior convictions of the witnesses that

10 are relevant for impeachment purposes.

11 WITNESSES (Crim. L.R. 17.1-1(b)(9))

12          On September 12, 2019, the United States filed the Third Revised Witness List. ECF No. 159.

13 The government respectfully reserves the right to amend the list prior to and during trial as necessary.

14 EXHIBITS (Crim. L.R. 17.1-1(b)(10))

15          On September 12, 2019, the United States filed the Second Revised Exhibit List. ECF No. 158.

16 The government respectfully reserves the right to amend the list prior to and during trial as necessary.

17 OBJECTIONS TO EVIDENCE (Crim. L.R. 17.1-1(b)(11))

18          The United States may raise evidentiary objections to exhibits and testimony offered by the

19 defense as notice of such exhibits and testimony are disclosed to the government.

20 LEGAL ISSUES (Crim. L.R. 17.1(b)(12))

21          The United States reserves the right to proceed at trial on all available theories of defendant Ma’s

22 liability. These theories of liability include, but are not limited to, aiding and abetting liability and

23 Pinkerton liability.

24 SCHEDULING/JURY SELECTION/JURY INSTRUCTIONS (Crim. L.R. 17.1-1(b)(13)-(14))

25          Jury selection is set for October 10, 2019, at 9:15 a.m. The United States has already filed its

26 proposed Juror Questionnaire. ECF No. 160. The government previously filed joint proposed jury
27 instructions and a proposed verdict form. ECF Nos. 107 & 108. The government will be filing revised

28 proposed jury instructions and a revised proposed verdict form shortly. The government reserves the
     UNITED STATES’ PRETRIAL CONFERENCE STATEMENT
     CR 15-529-CRB                           3
30
              Case 3:15-cr-00529-CRB Document 163 Filed 09/27/19 Page 4 of 4




 1 right to amend those filings at any time prior to and during the trial if necessary.

 2

 3 DATED: September 27, 2019                              Respectfully submitted,
 4                                                        DAVID L. ANDERSON
                                                          United States Attorney
 5
                                                                    /s/
 6                                                        WILLIAM FRENTZEN
                                                          CHRISTIAAN HIGHSMITH
 7                                                        Assistant United States Attorneys
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     UNITED STATES’ PRETRIAL CONFERENCE STATEMENT
     CR 15-529-CRB                           4
30
